Name: Commission Regulation (EEC) No 2061/81 of 15 July 1981 fixing, for the 1981/82 marketing year, the threshold prices for cereals and for certain classes of flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 7 . 81 Official Journal of the European Communities No L 201 /5 COMMISSION REGULATION (EEC) No 2061 /81 of 15 July 1981 fixing, for the 1981/82 marketing year, the threshold prices for cereals and for certain classes of flour, groats and meal the standard qualities laid down in Articles 6, 7, 8 and 9 of Council Regulation (EEC) No 2734/75 (4) ; Whereas the calculations made in accordance with those rules give the prices shown below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 For the 1981 /82 marketing year, the threshold prices for the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 shall be as follows : (ECU/tonne) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1949/81 (2), and in particular Article 5 (5) and (6) thereof, Whereas Article 5 ( 1 ) of Regulation (EEC) No 2727/75 provides that the threshold price for the principal cereals must be fixed in such a way that the selling price for imported products on the Duisburg market is the same as the target price ; whereas this is achieved by deducting from the target price the most advanta ­ geous transport costs between Rotterdam and Duis ­ burg, transhipment charges at Rotterdam and a trading margin ; whereas the target prices have been fixed for the 1981 /82 marketing year by Regulation (EEC) No 1950/81 (3) ; Whereas the threshold prices for other cereals for which no target price is fixed must, in accordance with Article 5 (2) of Regulation (EEC) No 2727/75, be so determined that the target price for the principal cereals in competition with these products may be reached on the Duisburg market ; Whereas, pursuant to Article 5 (5) of the above ­ mentioned Regulation , the threshold prices for wheat flour, meslin flour and rye flour and for wheat groats and meal must be fixed according to the rules and for common wheat and meslin 225-55 rye 205-00 barley 205-00 maize 205-00 durum wheat 306-48 oats 1 97-20 buckwheat 201-80 sorghum 201-80 millet 201-80 canary seed 201-80 wheat and meslin flour 342-50 rye flour 316-00 common Wheat groats and meal 369-90 durum wheat groats and meal 479-70 Article 2 This Regulation shall enter into force on 1 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1981 . For the Commission The President Gaston THORN (') OJ No L 281 , 1 . 11 . 1975, p . 1 . ( J) OJ No L 198 , 20 . 7. 1981 , p . 2. (3) OJ No L 198, 20 . 7. 1981 , p . 3 . (4) OJ No L 281 , 1 . 11 . 1975, p . 34.